 

SLO¢/é “ASX

HL1WSH 40 LNAWLYVd3d OIHO SHL

LIGIHX3

a

ae

ean ee

6102 L 2 OV

Jelsisay ‘Lieulsey eoipuy

   
  

gi/eoAee | PELE WAH

 

» to

seBuessegl_] uewjseped[_]

:Ayoeds ‘Aunfuy uonevodsues) y) Bee

JoyesedQjiaAug)

JEUIO)

 

spauinaog funiul MoH equdsed ‘Jee

 

(B121S “UMOL JO AND “JAQWINN eINOY [eJMy JO JequNN pue 38011$) Aunfu| jo UONeI07 BE

 

ON oO sa, i

Eom ie funlul pee

 

(Base papoom ‘yueINe}sa1 ‘ays UOHDNJSUOS ‘euoY s,juapeseQ Bra) Ainfuy jo e2e1d DCE

Aunfuy jo auiy qee] (eeasAeqgow) funlul jo seq eee

 

 

 

of i-Pag¢iD

PauiWwelap aq jou pjnoD fl
uoneBysaaul Buipueg []
aprowoy [ ]

apiins []
juaprdoy []

ae
Weed jo sede “Ze

jeer jsed OU) LILJA JUBUBAId j) UMOUYLT
uleep 8)0)8q seek | 0) Shep Ep weuBaid ng ‘jweubeid jon
ujeap jo sAep zp Ulu jueUBaud jnq ‘jueuBeld |ON

    

Ageaoid [_] on (1)
ujeep jo au) je jueubaid UMOU MU] oe se, oO oo
Jeak jsed Uiyjim jueuBasd jon Lae

sniers AsueuBeig ‘eyelie,

  

 

ajqesudéy ion ].ONC] Saal]

ee eneed
jo asneQ JO UoysduioD o1 Jog

Rpiaelieay sBuipul4 Asdoiny aso O62

oy sO

épauopead

a“

 

Asdojny uy Sem &6z

 

‘| Ued ul uaa anes Burkvapun eu) ui Ouninsal jou Ing Wie@p o} Bunnquivos suoIpUCD jueDy{UOIS 9MIO ‘II Hed

 

 

wee

(weap @ uy

jo aouenbesuod $2.40) 0} ONG Pl sunjnsa, syuers peyentur

 

yeu Aunful uo aseasiq)
esned 6uikpepur) seg

3239

wenbesuos) Se JO) 0} eng o
Uo 391 oO ) eng ‘esneo

 

Fiiedy CSfes7/rsTt

IG LI AOWN eames

ayeipauu! 0) Bulpee}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 ‘KUE JI "sud! PUG
kK (jo equenbasuog se 10) 0) ang‘) 1si{ Alequanbeg
Y) :

4. ASP II HMO 80129 D | see BLSS
+t e asneg ejeipeww}
5 qensenoy SieyseCoiGe 187] “aunjrey peay so "MoOUSs Jsaue Aolesidsas 10 DEI UES Se yoNs ‘BulAp JO apow ayy Jajue Ge tea Fe cioet ca 1 ae ‘Lyed Bi
He al ZZL by HO SMid Yaddad ‘GA19 NIMDVH9 SZzL62 ‘NVING3IYS AOUVG
qf” rains th Ujeag jo esnes pajajduio9 om uossed jo ssesppy pul (S27 ‘SIPPIW ‘18414 } BEN “22

a Points 6€6680 SE aw SOWPTVVE Hy ™

? Getasheghnuow) peubis aeq 69z Jequinu esuaai) 497 ou z Oj, PUB EWEN JeyINeD “897
£ nace ON blOz Lb +SrOMY WV EZiH

By “2Jau009 Jo seuiliex3 jed1Ipew 0} pevajey ased SEM PIT (uee,sheQsuoW) Peeg PeouNoUdsd e1Ed “997 yjeeg jo eu) goz
ie “pajels Jeuuew pue (s)asnea @y) 0) anp pue ‘aoe;d pue ‘ayep ‘sum au) ye PawNIo0 WIPEP ‘Hondo Aw ut ‘uoneBnsaAul Jo/pue VONeU|Wexe JO SsBq OY) uQlaUIWeXy (eoIPey JO JeUQI0D O Ga a woes

Ue pejers Jouvew pue (s)asnes ey) 0) onp pub jeved pue ‘aep ‘uii] ey) We Pasind[0 Weep ‘eOpayouy Aui jo [Seq ey) OLUBIOISAUd btehabeiibe a] JayjUaD ‘e9z
@ b/-7/ - waccuiiteg amt? 0 De ee
ce (eedsAéqpuo) pally s1eG ‘PZ a sensiBay [2907 '6z
wT. ‘

45 90lPy HO ONV'ISA3 19 HO ‘ONV1SA319 ‘AYOLVWSYD STOUIO ALISHSAINN - NOLLVINSHO
y- IS H1i68 3 GOolL¢ uoiysodsiq jo ece|4 pue poyjeW ZZ
& AWOH IVHANN4 NOS @ GAO 4 a ZL€600 SOIL 1 VSSSLNINO

‘ qweby 1810 JO eesuBor] Boies [eJeUNY GL

Ayyioe4 yes9UN4 JO sseuppy eleidwoD pure aWeEN LZ

 

 

 

(aesusoy| jo) JoquNY asueol] ‘OZ

 

WOOHWAND

weed jo And ‘pal

 

ZL ep HO 'SLHDISH ATIASNAYaVM

BPOD diZ puke ey ‘UA Jo AyD “O84

WLIdSOH SLNIOd HLNOS |

(uaquinu 9 yeas aAi6 ‘UoNNyIsUy Jou j1) eWeN Aui9e4 "Gat

 

“§Z/PF OIHO 'SLHOISH C1314Yv9
2) SAV HLNOWATd cbc bt

LNAILVdNI - 1WiLldSOH

yea jo 89e1d est

 

 

ssauppyy Bure 224

quepesag o} diysuonejay “O/1

Y3ALSIS

SMa3aW VIHLNAD

BWEN SJUEUWIO}U| B/]

 

(epo9 diz ‘ayeIg ‘AND “Jequinly pue 199))S)

SyaaW HLNY SIGdA

(abewew ys1y 0) 10d) SWEN $JOyIOW “OL

NMONYNA NMONXAND

BWEN SJeuIe4 ‘SI

 

AoV1E

SoeY §JUepEIed “FL

ON

uj6uQ diuedsiH jo juapace ‘EL

 

gad YO SLvNdveS 1OOHOS HOIH

uoyeonp s,juepeseq ZL

 

 

(eBewew jsJy 0) sod aweu BAi6 ‘ajm JI) aWEN S.asnods BUIAIAINS “LL

 

QaldYVI YaASN

yea JO Swi 1 1B SMeIS IEWEW OL

 

¢89004 peuny Sf) Ul JAZ 6

ON

 

8élery LAAYLS HO1ASs LOK?

apog diz pue sseuppy ees ‘pe

 

 

 

 

 

 

 

 

 

 

SLHSISH STNIASNSYYVM VYOOHVANO OIHO

umMoy J0 AyD 98 Ayune> 49 8/2)5 equepisey ‘eg

VINVEWIY ‘NAVE LHOS| 6961 'Z0AUVANVC] ic | cron | sto | mn {eon |

(Ayunog uBiei04 30 a121g pue Aug)eceidyuia 11 GeesyAeq/ow)uuig jo sea 9] AePbsepun 9S — 4eea Luepun ‘as | eBy eg | sequinn Ajunoeg [e190S b

6LOZ ‘20 LSNONV|SIWWAS SHAS VTMNOSIdd VISDNV
(easyAegsuiuoW) wes Jo seq £ xas Z (Aue pf Sty apnyauy) (NS Sse] ‘S|PPIW '1SJi4) EWEN je6e7 Sjuspaseq'|

 

 

 

y96SZ061L02

“ON 9]!4 9381S

HLVSO 40 SLVOIsILeaD CL AIZ/ PC, -( 2A / ON saensibou

SONSHEIS [EWA - YNSH JO lUeUedeg CIO

eat ON isiq Bay Aiewud

SIP - COANK+! IAQIINNA! AN ASP - FORCINAINZ - MAC - ACN/Al Ob nino - aeanian INnePAN LU

 

MalA OL LHOM

OL

fem le] ae

beh TERR AN

(0 ee 10 ame FO] bt - [= e  P EPN

 

P96ESLOELOT

ee

                  

Pace eee ak se

EEIFIFR-E Re)

NOILISOdSIO

S8906hT

OCU

HLIM 31l4 NO GHOO94H SHL 4O AdOOD LOVXS NV SI LNSINNDOG SIHL ASILYAD AGAYSH |

P96SLO6TOC
Se90ePrt
